Title: To James Madison from Joseph Nevill, 8 December 1795
From: Nevill, Joseph
To: Madison, James


Sir
Hardy Decr. 8th. 1795
Having been disapointed in my Election to Congress, and being a tollerable Astronomer and a very great Mechanic, for my amusement, I devote all the leasure hours from that of my plantation, in the Constructing of an Orrery, which I expect to effect in the course of the ensuing Winter, well knowing that the larger the Instrument the less will be the Vairation I shall make it with a four foot Radius.
I am too much of a Stoic to let the loss of my Election break my heart, and upon a cool delebration I find it Right, as I was not calculated for a Spouter and Colo. Jackson I am told is famous in that line, I am in hopes Oure district will have its share of debate equal with that represented by Mr. Sedwick.
I [am] not acquainted with the abilaties of Colo. Jackson, but has been told he can explain the cause of Elastiscity Electricity Vegetation and all the Phænomena of Nature which none of the Philosopher heretofore has been able to account for, how far this may be the case time will shew.
I am in hopes Congress will not follow the example of our Assembly, in that of Censuring the Conduct of the President on the ratification of the late Treaty, and in returning thanks to persons for what I think very small matters. I am sorry to see in the papers the abusitive language thrown out against that good man the President, and would wish every person to lay his hand on his heart and say whether they think that gentm. did not act for the best.
Sure I am, that, that worthy man has had a much greater Opportuninty of handling of British Gold then could be expe[c]ted at this time—but that worthy mans great modesty would not let it be known, Instance Sir Henry Clintons letter to Lord George Germain, wherein he informs his Lordship that he had tried the power of gold in that of the conquering America.
I would wish the Virginia Delegation to deliberate coolly on the Subject, and to consider whether it is not best to put up with a small affront reather than to receive a most damnable basting & pay veservely [sic] in the bargain, which undoubtedly would be the case with a rupture with great Britain, I make not the least doubt that if the Conduct of the British in Capturing our Shiping was rightly look’d into, that, the most of those Vessels taken would be found to be a carrying on Some Contraband or Elicit trade.
I am sorry to find our old friend the late Secretary under the necessaty of vindicating his Conduct when I find no Accusation laid to his Charge, this I expect will appear in time, and am [in] hopes he will be able to extracate himself of the Imputation.

Should the business of the old claims com on the Carpet this Session I would thank you to look into a Petition presented by me last Session in behalf of one Andrew Ramsey, who is a very worthy honest man, and was at a considerable expence in going express from Genl. Irwin at Fort Pitt to Genl. Clark at the Illonoies finding his own horse and bearing his own expences, Genl Irwin Certified to the Committee of Claims, that he never paid Mr. Ramsey any thing on that Acct. I expect Congress will pass a law this Session for the sale of the lands on the Northwest of the River Ohio, and as that of a Surveyor has been my principle Occupation ever since I grew up I would wish to be appointed to one of the Districts. Should this business come before the House I would thank you to inform me by a line from you. Please to give my Compliments to all the Virginians who was in the last Congress. And believe me to be Sir Your Sincere friend And Most hble Sert
Jos. Nevill
P. S. The late Secretary puts me in mind of Bishop Burnet who Advertised his prises to his Book for some Months before it appeared, I could wish to see his Accusation, I am reather afraid that the most of those Censurers of the Officers of Government and the Opposers of the Treaty are influenced by British gold, that is the British Debts.
